DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to Applicant’s amendment filed 7/14/2021, claims 1, 4, 7, 10, 16-18, and 19 are amended, no claims have been added, and no claims have been canceled. Therefore, claims 1-27 are currently pending in the application.
Applicant’s amendments to the specification have overcome each and every Specification Objection previously set forth in the Non-Final Rejection filed 4/19/2021 (hereinafter referred to as “Non-Final”). Therefore, each and every Specification Objection set forth in the Non-Final is withdrawn at this time.
Applicant’s amendments to the claims have overcome each and every Claim Objection previously set forth in the Non-Final. Therefore, each and every Claim Objection set forth in the Non-Final is withdrawn at this time.
Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final. Therefore, each and every 35 U.S.C. 112(b) Rejection set forth in the Non-Final is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 7/14/2021, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Tal et al. (US 2008/0294111) and various secondary references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (US 2008/0294111; hereinafter Tal).
With regards to claim 1, Tal discloses (Figs. 1-6) a percutaneous vasculature access device (102) comprising: 
a hub (53) defining a proximal hub end (See Examiner annotated Fig. 4A below, hereinafter referred to as Fig. A), a distal hub end (See Fig. A below), and a hub lumen (See Examiner annotated Fig. 4B below, hereinafter referred to as Fig. B) extending from the proximal hub end to the distal hub end (See Figs. A and B below); 
    PNG
    media_image1.png
    339
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    377
    media_image2.png
    Greyscale

an introducer sheath (54) defining a proximal introducer sheath end (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. C), a distal introducer sheath end (See Fig. C below), and an introducer sheath lumen (See Fig. 6 and the lumen of the introducer sheath 54) extending from the proximal introducer sheath end to the distal introducer sheath end (See Fig. 6), wherein the proximal introducer sheath end is configured to be connected to the distal hub end (See Fig. C below which shows the proximal introducer sheath end being connected to the distal hub end as annotated in Fig. A above), and wherein the introducer sheath lumen is in communication with the hub lumen (Fig. 4a shows the introducer sheath lumen, shown in Fig. 6, to be in communication with the hub lumen, as shown in Figs. A-B above); 

    PNG
    media_image3.png
    298
    802
    media_image3.png
    Greyscale


a proximal attachment (32) configured to be connected to the dilator (See [0044] “the dilator hub 32 is disposed on the proximal end of the dilator 30”), wherein the proximal attachment is configured to be removably connected to the proximal hub end (See [0046] and [0048] “the needle 20, dilator 28, and sheath 58 are releasably locked so that a physician or user may remove sections or portions of the access device as needed”), and wherein the dilator is configured to extend distally from the distal introducer sheath end when the proximal attachment is configured to be removably connected to the proximal hub end (See Fig. 1a); 
a needle (22) configured to be movably disposed within the dilator lumen (See Fig. 6, which shows the needle 22 disposed within the dilator lumen of the dilator 30); and 
a needle cap (21) configured to be removably connected to a proximal end (See Examiner annotated Fig. 1b below, hereinafter referred to as Fig. D) of the proximal attachment (See [0048]), wherein the needle cap is configured to be connected to the needle such that movement of the needle cap causes movement of the needle ([0044] “The needle hub 21 is disposed on a proximal end of the needle 22” and Figs. 2a-2b shows that movement of the needle cap causes movement of the needle), wherein the needle cap is configured to disconnect from the proximal end of the proximal attachment to enable removal of the needle from the dilator lumen (See [0048] “the needle 20, dilator 28, and sheath 58 are releasably locked so that a physician or user may remove sections or portions of the access device as needed”), and wherein the dilator is configured to remain connected to the proximal attachment after removal of the needle from the dilator lumen (See Figs. 1a and 6) ([0048]) (As Tal discloses that the needle, dilator, and sheath are releasably locked and that a physician and user may remove sections or portions of the access 

    PNG
    media_image4.png
    520
    597
    media_image4.png
    Greyscale

With regards to claim 2, Tal discloses the claimed invention of claim 1, and Tal further discloses (Figs. 1-6) that the needle (22) defines a needle lumen (See Fig. 6), the device further comprising a guidewire (120) configured to advance into the needle lumen (See [0050] “a guidewire 120…through the needle 22”).
With regards to claim 7, Tal discloses the claimed invention of claim 2, and Tal further discloses (Figs. 1-6) that proximal removal of the proximal attachment (32) from the proximal hub end (See Fig. A above) is configured to cause proximal removal of the guidewire (120) and 
With regards to claim 12, Tal discloses the claimed invention of claim 1, and Tal further discloses (Figs. 1-6) that the proximal removal of the needle cap (21) is configured to cause proximal removal of the needle (22) out of the hub lumen (See Figs. A-B above) (See [0048]) (Tal discloses that the needle, dilator, and sheath are releasably locked and that a physician and user may remove sections or portions of the access device as needed for treatment. Therefore, the proximal removal of the needle cap causes removing of the needle out of the hub lumen as the needle cap 21 is connected to the needle 22 as shown in Figures 2a-2b.).
With regards to claim 13, Tal discloses the claimed invention of claim 1, and Tal further discloses (Figs. 1-6) that the hub (53) further comprises side attachments (55) configured to receive a band or tape to secure the hub and the introducer sheath (54) to a patient (The side attachments 55 are fully capable of receiving a band or tape to secure the hub and introducer sheath 54 to a patient).
With regards to claim 16, Tal discloses the claimed invention of claim 1, and Tal further discloses (Figs. 1-6) that the proximal removal of the proximal attachment (32) from the proximal hub end (See Fig. A) is configured to be proximal removal of the dilator (30) out of the hub lumen (See Figs. A and B above) (See [0048]) (Tal discloses that the needle, dilator, and sheath are releasably locked and that a physician and user may remove sections or portions of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 17-20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Frankhouser  (US 4,417,886; hereinafter Frankhouser).
With regards to claim 3, Tal discloses the claimed invention of claim 2, however, Tal is silent with regards to the percutaneous vasculature device further comprising a guidewire actuator configured to be connected to the guidewire and configured to cause the guidewire to move longitudinally relative to the needle.
Nonetheless, Frankhouser teaches (Figs. 1-4) a percutaneous vasculature device (See Fig. 1) comprising a guidewire actuator (3) configured to be connected to the guidewire (15) and configured to cause the guidewire to move longitudinally relative to the needle (1) (See Col. 3, lines 45-61 “Means for advancing the spring wire guide 15 preferably includes a laterally or radially extending handle 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the percutaneous vasculature device of Tal by a teaching of Frankhouser such that the proximal attachment device contains a guidewire actuator configured to be connected to the guidewire and configured to cause the 
The percutaneous vasculature device of Tal modified in view of Frankhouser will hereinafter be referred to as the device of Tal and Frankhouser.
With regards to claim 4, Tal teaches the claimed invention of claim 2, however, Tal is silent with regards to the proximal attachment defines a longitudinal slot, the device further comprising a guidewire actuator configured to be connected to the guidewire and configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire relative to the needle, wherein the slot is configured to limit longitudinal movement of the guidewire relative to the proximal attachment.
Nonetheless, Frankhouser teaches (Figs. 1-4) a proximal attachment (12) defining a longitudinal slot (13), the device further comprising a guidewire actuator (3) configured to be connected to the guidewire (15) and configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire relative to the needle (1) (See Figs. 1-4, which shows the longitudinal movement in the longitudinal slot), wherein the slot is configured to limit longitudinal movement of the guidewire relative to the proximal attachment (The slot of Frankhouser is configured to limit longitudinal movement as upon reaching the end of the slot further movement of the guidewire is limited.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the percutaneous vasculature device of Tal by a teaching of Frankhouser such that the proximal attachment defines a 
With regards to claim 5, the device of Tal and Frankhouser teaches the claimed invention of claim 3, however, Tal is silent with regards to the guidewire actuator being configured to be connected to the guidewire so that movement of the guidewire actuator causes a corresponding movement of the guidewire. 
Nonetheless, Frankhouser further teaches (Figs. 1-4) the guidewire actuator (3) being configured to be connected to the guidewire (15) so that movement of the guidewire actuator causes a corresponding movement of the guidewire (See Figs. 1-4, which shows the movement of the guidewire actuator causes a corresponding movement of the guidewire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the device of Tal and Frankhouser by a further teaching of Frankhouser such that the guidewire actuator being configured to be connected to the guidewire so that movement of the guidewire actuator causes a corresponding movement of the guidewire. One of ordinary skill in the art would have been motivated to make this modification, as Frankhouser teaches this configuration is a simplified 
With regards to claim 6, the device of Tal and Frankhouser teaches the claimed invention of claim 3, however, Tal is silent with regards to the guidewire actuator comprising a rigid tab. 
Nonetheless, a further teaching of Frankhouser teaches (Figs. 1-4) that the guidewire actuator (15) comprises a rigid tab (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Tal and Frankhouser with a further teaching of Frankhouser such that the guidewire actuator comprises a rigid tab. One of ordinary skill in the art would have been motivated to make this modification, as Frankhouser teaches this configuration is a simplified means of advancing a flexible spring wire guide/guide wire into a small diameter blood vessel for catheter tracking purposes (See Col. 2, lines 37-41 of Frankhouser). Frankhouser also teaches that the wire guide/guide wire is easily manipulated by the handle/rigid tab (See Col. 4, lines 23-32 of Frankhouser).

With regards to claim 17, Tal discloses (Figs. 1-6) a percutaneous vasculature access device (102) comprising: 
a hub (53) defining a proximal hub end (See Fig. A above), a distal hub end (See Fig. A above), and a hub lumen (See Figs. A-B above) extending from the proximal hub end to the distal hub end (See Figs. A-B above); 
an introducer sheath (54) extending from the distal hub end (See Fig. A above, which shows the introducer sheath 54 extending form the distal hub end), wherein the introducer sheath 
a dilator (30) defining a dilator lumen (See Fig. 6 and the lumen of 30); 
a proximal attachment (32) configured to be connected to the dilator (See [0044] “the dilator hub 32 is disposed on the proximal end of the dilator 30”), wherein the proximal attachment is configured to be removably connected to the proximal hub end (See [0046] and [0048] “the needle 20, dilator 28, and sheath 58 are releasably locked so that a physician or user may remove sections or portions of the access device as needed”), wherein the dilator is configured to extend distally from the distal introducer sheath end when the proximal attachment is removably connected to the proximal hub end (See Fig. 1a); 
a needle (22) configured to be movably disposed within dilator lumen (See Fig. 6, which shows the needle 22 disposed within the dilator lumen of the dilator 30), wherein the needle defines a needle lumen (See Fig. 6 and the lumen of needle 22;
a needle cap (21) configured to be removably connected to a proximal end (See Fig. D above) of the proximal attachment (See [0048]), wherein the needle cap is configured to be 
a guidewire (120) configured to be movably disposed in the needle lumen (See Fig. 6), 
and wherein proximal removal of the proximal attachment (32) from the proximal hub end (See Fig. A above) is configured to cause proximal removal of the dilator (30) and the guidewire (120) out of the hub lumen (See Figs. A and B above) (See [0048]) (Tal discloses that the needle, dilator, and sheath are releasably locked and that a physician and user may remove sections or portions of the access device as needed for treatment. Therefore, the device is fully capable of being configured in a manner such that the proximal removal of the proximal attachment from the proximal hub end could cause the proximal removal of the dilator and the guidewire from the hub lumen.).

	Nonetheless, Frankhouser teaches (Figs. 1-4) a percutaneous vasculature device (See Fig. 1) comprising a guidewire actuator (3) configured to be connected to the guidewire (15), wherein movement of the guidewire actuator is configured to cause movement of the guidewire relative to the needle (1) (See Col. 3, lines 45-61 “Means for advancing the spring wire guide 15 preferably includes a laterally or radially extending handle 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the percutaneous vasculature device of Tal by a teaching of Frankhouser such that the proximal attachment contains a guidewire actuator configured to be connected to the guidewire and configured to cause the guidewire to move longitudinally relative to the needle. One of ordinary skill in the art would have been motivated to make this modification, as Frankhouser teaches this configuration is a simplified means of advancing a flexible spring wire guide/guide wire into a small diameter blood vessel for catheter tracking purposes (See Col. 2, lines 37-41 of Frankhouser).
The percutaneous vasculature device of Tal modified in view of Frankhouser will hereinafter be referred to as the device of Tal and Frankhouser.
With regards to claim 18, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to the proximal attachment defines a longitudinal slot, wherein the guidewire actuator is configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire longitudinally 
Nonetheless, Frankhouser further teaches (Figs. 1-4) a proximal attachment (12) defining a longitudinal slot (13), wherein the guidewire actuator (3) is configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire longitudinally relative to the needle (1) (See Figs. 1-4, which shows the longitudinal movement in the longitudinal slot), and wherein the slot is configured to limit longitudinal movement of the guidewire relative to the proximal attachment (The slot of Frankhouser is configured to limit longitudinal movement as upon reaching the end of the slot further movement of the guidewire is limited.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the percutaneous vasculature device of Tal and Frankhouser with a further teaching of Frankhouser such that the proximal attachment defines a longitudinal slot, wherein the guidewire actuator is configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire longitudinally relative to the needle, and wherein the slot is configured to limit longitudinal movement of the guidewire relative to the proximal attachment. One of ordinary skill in the art would have been motivated to make this modification, as Frankhouser teaches this configuration is a simplified means of advancing a flexible spring wire guide/guide wire into a small diameter blood vessel for catheter tracking purposes (See Col. 2, lines 37-41 of Frankhouser).
With regards to claim 19, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to the guidewire actuator being 
Nonetheless, Frankhouser further teaches (Figs. 1-4) that the guidewire actuator (3) is connected to the guidewire (15) so that movement of the guidewire actuator causes a corresponding movement of the guidewire (See Figs. 1-4, which shows the movement of the guidewire actuator causes a corresponding movement of the guidewire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the device of Tal and Frankhouser by a further teaching of Frankhouser such that the guidewire actuator is connected to the guidewire so that movement of the guidewire actuator causes a corresponding movement of the guidewire. One of ordinary skill in the art would have been motivated to make this modification, as Frankhouser teaches this configuration is a simplified means of advancing a flexible spring wire guide/guide wire into a small diameter blood vessel for catheter tracking purposes (See Col. 2, lines 37-41 of Frankhouser).
With regards to claim 20, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to the guidewire actuator comprises a thumb tab.
Nonetheless, Frankhouser further teaches (Figs. 1-4) that the guidewire actuator (3) comprises a thumb tab (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal attachment of the device of Tal and Frankhouser by a further teaching of Frankhouser such that the guidewire actuator comprises a thumb tab. One of ordinary skill in the art would have been motivated to make this modification, 
With regards to claim 25, the device of Tal and Frankhouser teaches the claimed invention of claim 17, and Tal further discloses (Figs. 1-6) that the hub (53) further comprises side attachments (55) configured to receive a band or tape to secure the hub and the introducer sheath (54) to a patient (The side attachments 55 are fully capable of receiving a band or tape to secure the hub and introducer sheath 54 to a patient.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Tal (US 2003/0153874; hereinafter “Tal ‘874”).
With regards to claim 8, Tal discloses the claimed invention of claim 1, however, Tal is silent with regards to the dilator being visually translucent or visually transparent.
Nonetheless, Tal ‘874 teaches (Fig. 4) a dilator (152) that is visually translucent (See [0134] “dilator 152…are preferably clear, semi-opaque, or translucent”) or visually transparent (See Claim 21 “wherein the dilator is transparent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the dilator of Tal with a teaching of Tal ‘874 such that the dilator is visually translucent or visually transparent. One of ordinary skill in the art would have been motivated to make this modification, as if the dilator is visually translucent or visually transparent a physician can see the blood that flows into the dilator, which will indicate to the physician that the needle has punctured a blood vessel (See [0034] of Tal).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal and Frankhouser as applied in claim 17 above, and in further view of Tal (US 2003/0153874; hereinafter “Tal ‘874”).
With regards to claim 21, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to the dilator being visually translucent or visually transparent.
Nonetheless, Tal ‘874 teaches (Fig. 4) a dilator (152) that is visually translucent (See [0134] “dilator 152…are preferably clear, semi-opaque, or translucent”) or visually transparent (See Claim 21 “wherein the dilator is transparent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the dilator of the device of Tal and Frankhouser with a teaching of Tal ‘874 such that the dilator is visually translucent or visually transparent. One of ordinary skill in the art would have been motivated to make this modification, as if the dilator is visually translucent or visually transparent a physician can see the blood that flows into the dilator, which will indicate to the physician that the needle has punctured a blood vessel (See [0034] of Tal).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Wang (US 2009/0171285).
With regards to claim 9, Tal discloses the claimed invention of claim 1, however, Tal is silent with regards to a needle hook configured to connect the needle to the needle cap. 
Nonetheless, Wang teaches (Figs. 1-7) a needle hook (21) configured to connect the needle (32) to the needle cap (2).

The percutaneous vasculature device of Tal modified in view of Wang will hereinafter be referred to as the device of Tal and Wang.
With regards to claim 10, the device of Tal and Wang teaches the claimed invention of claim 9, and Tal discloses (Figs. 1-6) that the needle (22) defines a needle lumen (See Fig. 6). 
However, Tal is silent with regards to the needle hook comprising at least one aperture fluidically coupled to the needle lumen.
Nonetheless, Wang further teaches (Figs. 1-7) that the needle hook (21) comprises at least one aperture (211, wherein the aperture is in the center of the U-shape) fluidically coupled to the needle lumen (See Fig. 6 and lumen of needle 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Tal and Wang with a further teaching of Wang such that the needle hook comprises at least one aperture fluidically coupled to the needle lumen. One of ordinary skill in the art would have been motivated to make this modification, as Wang teaches that a needle hook is an alternative method of connecting a needle to a needle cap.
With regards to claim 11, the device of Tal and Wang teaches the claimed invention of Claim 10, however, Tal is silent with regards to the proximal attachment defining a proximal attachment lumen from the proximal end of the proximal attachment to a distal end of the 
Nonetheless, Wang further teaches (Figs. 1-7) a proximal attachment (41) defining a proximal attachment lumen (421) from the proximal end (43) of the proximal attachment to a distal end (the end with the through hole 422) of the proximal attachment, and wherein the needle hook (21) extends from the needle (32) to the needle cap (2) through the proximal attachment lumen (See Figs. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Tal and Wang with a further teaching of Wang such that the proximal attachment defining a proximal attachment lumen from the proximal end of the proximal attachment to a distal end of the proximal attachment, and wherein the needle hook extends from the needle to the needle cap through the proximal attachment lumen. One of ordinary skill in the art would have been motivated to make this modification, as Wang teaches that a needle hook is an alternative method of connecting a needle to a needle cap.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal and Frankhouser as applied to claim 17 above, in further view of Wang (US 2009/0171285).
With regards to claim 22, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to a needle hook configured to connect the needle to the needle cap. 
Nonetheless, Wang teaches (Figs. 1-7) a needle hook (21) configured to connect the needle (32) to the needle cap (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Tal and Frankhouser with a teaching of 
The device of Tal and Frankhouser modified in view of Wang will hereinafter be referred to as the device of Tal, Frankhouser, and Wang.
With regards to claim 23, the device of Tal, Frankhouser, and Wang teaches the claimed invention of claim 22, and Tal further discloses (Figs. 1-6) that the needle (22) defines a needle lumen (See Fig. 6). 
However, Tal is silent with regards to the needle hook comprising at least one aperture fluidically coupled to the needle lumen.
Nonetheless, Wang further teaches (Figs. 1-7) that the needle hook (21) comprises at least one aperture (211, wherein the aperture is in the center of the U-shape) fluidically coupled to the needle lumen (See Fig. 6 and lumen of needle 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Tal, Frankhouser, and Wang with a further teaching of Wang such that the needle hook comprises at least one aperture fluidically coupled to the needle lumen. One of ordinary skill in the art would have been motivated to make this modification, as Wang teaches that a needle hook is an alternative method of connecting a needle to a needle cap.
With regards to claim 24, the device of Tal, Frankhouser, and Wang teaches the claimed invention of Claim 23, however, Tal is silent with regards to the proximal attachment defining a proximal attachment lumen from the proximal end of the proximal attachment to a 
Nonetheless, Wang further teaches (Figs. 1-7) a proximal attachment (41) defining a proximal attachment lumen (421) from the proximal end (43) of the proximal attachment to a distal end (the end with the through hole 422) of the proximal attachment, and wherein the needle hook (21) extends from the needle (32) to the needle cap (2) through the proximal attachment lumen (See Figs. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Tal, Frankhouser, and Wang with a further teaching of Wang such that the proximal attachment defining a proximal attachment lumen from the proximal end of the proximal attachment to a distal end of the proximal attachment, and wherein the needle hook extends from the needle to the needle cap through the proximal attachment lumen. One of ordinary skill in the art would have been motivated to make this modification, as Wang teaches that a needle hook is an alternative method of connecting a needle to a needle cap.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Chronos et al. (US 2014/0296706; hereinafter “Chronos”).
With regards to claim 14, Tal discloses the claimed invention of claim 1, however Tal is silent with regards to the hub further comprising at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient. 
Nonetheless, Chronos teaches a hub (Fig. 8A, #14) further comprises at least one clip feature (Fig. 8A, #38 and [0106] “The anchor mechanism 38 provides for the device to be 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of Tal with a teaching of Chronos such that it comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient. Tal discloses the claimed invention except with a hub comprising side attachments (see rejection of claim 13) instead of clip features. Chronos shows that clip features is an equivalent structure known in the art for the predicted result of retaining the device in place as positioned throughout a percutaneous procedure. Therefore, because these two restraining means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the side attachments of Tal for the clip features of Chronos.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal and Frankhouser as applied to claim 17 above, in view of Chronos et al. (US 2014/0296706; hereinafter “Chronos”).
With regards to claim 26, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to the hub further comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient. 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of the device of Tal and Frankhouser with a teaching of Chronos such that it comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient. The device of Tal and Frankhouser teaches the claimed invention except with a hub comprising side attachments (see rejection of claim 13) instead of clip features. Chronos shows that clip features is an equivalent structure known in the art for the predicted result of retaining the device in place as positioned throughout a percutaneous procedure. Therefore, because these two restraining means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the side attachments of the device of Tal and Frankhouser for the clip features of Chronos.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Zyzelewski et al. (US 2015/0217088; hereinafter “Zyzelewski”).
With regards to claim 15, Tal discloses the claimed invention of claim 1, however Tal is silent with regards to the hub further comprising a side access port. 

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of Tal such that it contains a side access port as taught by Zyzelewski. One of ordinary skill in the art would have been motivated to make this modification, because side access ports are used for injecting fluids into the patient (See [0012] of Zyzelewski).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal and Frankhouser as applied to claim 17 above, and in further view of Zyzelewski.
With regards to claim 27, the device of Tal and Frankhouser teaches the claimed invention of claim 17, however, Tal is silent with regards to the hub further comprises a side access port. 
Nonetheless, Zyzelewski teaches a hub (Fig. 1, #11) further comprising a side access port (Fig. 1, #14).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of the device of Tal and Frankhouser such that it contains a side access port as taught by Zyzelewski. One of ordinary skill in the art would have been motivated to make this modification, because side access ports are used for injecting fluids into the patient (See [0012] of Zyzelewski).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783